DETAILED CORRESPONDENCE
This detailed action is in response to the claims filed on 10/22/2020, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-13 are pending.

Claim Interpretation
Claim 13 recites “when used in the reverse osmosis (RO) process” and further depends upon claim 12. However, claim 12 recites a number of filtration processes that may utilize the thin film composite membrane of claim 1. When claim 12 utilizes a filtration method that is not the reverse osmosis, claim 13 is seen to not further narrow claim 12, as it is not required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 4 recites “coating a support”. It is unclear if the support recited in line 4 is referring to the same or different support layer recited above in line 2.
Claim 3 recites “a support”, and has a similar issue.
Claim 8 recites “a support…a selective layer”. It is unclear if the support and selective layer in claim 8 are the same or different ones as in claim 1.
Dependent claims not recited above are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2017/0056838; hereinafter “Lee”).
Applicant’s claims are directed toward a method.
Regarding claim 1; Lee discloses a method of manufacturing a thin film composite membrane, comprising forming a selective layer on a support (Lee Pr. 15-20; forming a support),
wherein the selective layer is prepared by sequentially impregnating or coating a support with a first solution containing a first organic monomer (Lee Pr. 21-23; first organic monomer is one of m-, o-, and p-phenylenediamine) and a first solvent (Lee Pr. 21-23; the first organic monomer is soluble in the second organic solvent, where the second organic solvent is one of acetone, an alcohol, water, and tetrahydrofuran (THF)) and a second solution containing a second organic monomer (Lee Pr. 21-23; second organic monomer is trimesoyl chloride (TMC)) and a second solvent (Lee Pr. 21-23; the first solvent is one of toluene and tetrahydrofuran (THF)) and inducing interfacial polymerization of the first solution and the second solution (Lee Pr. 20; middle layer may be formed through interfacial polymerization), and 
the second solvent is toluene, xylene, cumene or dibutyl phthalate (Lee Pr. 21-23; the first solvent is one of toluene and tetrahydrofuran (THF)).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein the support is formed of a resin selected from the group consisting of polyacrylonitrile (PAN), polyethylene (PE), polypropylene (PP), polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), cellulose acetate, polyimide (PI), polyetherimide (PEI), polyvinylpyrrolidone (PVP), polysulfone (PSF), polyethersulfone (PES), and polybenzimidazole (PBI) (Lee Pr. 16, 42; the support may be one of polyacrylonitrile (PAN), polyimide, polyetherimide, polyvinyl alcohol)).
Claim 3: The method of claim 1, further comprising, before the formation of a selective layer on a support, hydrophilizing the support (Lee Pr. 15; preparing a forward osmosis-based separation membrane by having a step of forming a support by dipping a polymer solution in which a hydrophilic polymer solute is dissolved into a polymer nonsolvent, thereby performing phase transition of the hydrophilic polymer solute. Pr. 19; support may be put in an aqueous sodium hydroxide solution so as to induce hydrolysis).
Claim 4: The method of claim 3, wherein the hydrophilization treatment is performed by chemical oxidation, plasma oxidation, UV oxidation, atomic layer deposition (ALD), chemical vapor deposition (CVD), inorganic coating, or polymer coating (Lee Pr. 19; UV and ozone may be irradiated to the surface of the support or the surface of the support may be treated with oxygen plasma).
Claim 5: The method of claim 1, wherein the first organic monomer is one or more selected from the group consisting of m-phenylenediamine (MPD), p-phenylenediamine (PPD), o-phenylenediamine (OPD), resorcinol, diethylenetriamine (DETA), methanediamine (MDA), piperazine (PIP), N-aminoethyl piperazine (N-AEP), triethylenetetramine (TETA), diethyl propyl amine (DEPA), isophoronediamine (IPDA), 4,4′-diaminodiphenyl methane (DDM), m-xylenediamine (MXDA), 4,4′-diaminodiphenyl sulfone (DDS), and hydroxyalkylamine (Lee Pr. 21-23; first organic monomer is one of m-, o-, and p-phenylenediamine).
Claim 6: The method of claim 1, wherein the first solvent is one or more selected from the group consisting of water, methanol, ethanol, propanol, butanol, isopropanol, ethyl acetate, diethyl ether, acetone, and chloroform (Lee Pr. 21-23; the first organic monomer is soluble in the second organic solvent, where the second organic solvent is one of acetone, an alcohol, water, and tetrahydrofuran (THF)).
Claim 7: The method of claim 1, wherein the second organic monomer is one or more selected from the group consisting of trimesoyl chloride (TMC), 1-isocyanato-3,5-benzenedicarbonyl chloride, terephthaloyl chloride, cyclohexane-1,3,5-tricarbonyl chloride, and isophthaloyl chloride (Lee Pr. 21-23; second organic monomer is trimesoyl chloride (TMC)).
Claim 8: A thin film composite membrane manufactured by the method of claim 1, comprising: a support; and a selective layer formed on the support (See claim 1 supra; Lee Pr. 15-23. Pr. 14; separation membrane including a support and a selective layer).
Claim 9: The thin film composite membrane of claim 1, wherein the support is a hydrophilized support (Lee Pr. 15; preparing a forward osmosis-based separation membrane by having a step of forming a support by dipping a polymer solution in which a hydrophilic polymer solute is dissolved into a polymer nonsolvent, thereby performing phase transition of the hydrophilic polymer solute. Pr. 19; support may be put in an aqueous sodium hydroxide solution so as to induce hydrolysis.).
Claim 10: The thin film composite membrane of claim 8, wherein the selective layer includes one or more polymers selected from the group consisting of polyamide, polyfuran, polyether-polyfuran, sulfonated polysulfone, polyamide via polyethylenimine, polyamide via polyepiamine, polyvinylamine, polypyrrolidine, polypiperazine-amide, fully aromatic polyamide, semi-aromatic polyamide, crosslinked polyamide, crosslinked fully aromatic polyamide, crosslinked aralkyl polyamide, and a resorcinol-based polymer (Lee Pr. 7; polyamide selective layer is formed).
Claim 11: The thin film composite membrane of claim 8, wherein the selective layer has a thickness of 3 nm to 1 μm (Lee Pr. 60; first organic monomer thin film layer or the second organic monomer thin film layer is formed with a thickness of 0.1-3 nm, and the first organic monomer or the second organic monomer which is selfassembled and forms the first organic monomer thin film layer or the second organic monomer thin film layer may have a molecular size of 1 nm or smaller).
Claim 12: The thin film composite membrane of claim 1, which is used in a nanofiltration (NF), forward osmosis (FO), pressure assisted osmosis (PAO), pressure retarded osmosis (PRO), or reverse osmosis (RO) process (Lee abstract; Pr. 4, 15-23, 27; forward osmosis, reverse osmosis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2017/0056838; hereinafter “Lee”) in view of Kim et al. (NPL – Boron Rejection by Reverse Osmosis Membranes: National Reconnaissance and Mechanism Study; hereinafter “Kim”).
Applicant’s claims are directed towards an apparatus. 
Regarding claim 13; Lee discloses the thin film composite membrane of claim 12 (See Lee supra). Lee does not disclose which has boron rejection of 80% or more when used in the reverse osmosis (RO) process.
Kim relates to the prior art by disclosing a study on reverse osmosis membranes. Kim further suggests that RO processes have been widely used for desalination, and further discloses a polyamide thin-film composite membrane (Kim section 3.2.1). The thin-film composite membranes had a salt rejection of 99.6-99.8%, where the salt contains boron as a boric acid (Kim section 3.1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Lee’s filtration to have Kim’s boron rejection rate of over 80% (99.6-99.8%), in order to sufficiently remove the boron from the water; since Kim discloses that the thin-film composite membranes are capable of rejecting boron at a rate (99.6-99.8%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779               

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779